ITEMID: 001-58091
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: CHAMBER
DATE: 1997
DOCNAME: CASE OF PIZZI v. ITALY
IMPORTANCE: 4
CONCLUSION: Art. 6 inapplicable
JUDGES: C. Russo;N. Valticos;R. Pekkanen
TEXT: 7. Mr Antonio Pizzi, a civil servant employed by the Calabria Regional Council, lives in Reggio di Calabria.
8. On 18 May 1982 he applied to the Calabria Regional Administrative Court (“the RAC”) for judicial review of a decision of the Regional Council (Consiglio Regionale) assigning him, at the time when he was recruited to a permanent post, to a staff category lower than the one to which he considered himself to be entitled on the basis of the duties he had performed during the period when he had been employed on a fixed-term contract.
9. On 12 June 1982 the applicant asked for a date to be fixed for the hearing and for his case to be dealt with speedily.
10. According to information supplied by the applicant, on 28 October 1996, the proceedings were then still pending.
